This is complainant's rule to show cause why an alternative writ of mandamus should not issue, directing respondent to apply for commissioners to fix compensation and damages for land taken for the widening of Rock road between Goffle road and Lincoln avenue, in the borough of Hawthorne, in accordance with the provisions of an ordinance of the borough.
The depositions laid before us show that the facts are in substantial dispute and that the legal right to a mandamus is not clear. In such case an alternative writ only will be awarded, and accordingly the rule to show cause in this case will be made absolute. Hugg v. Camden, 39 N.J.L. 620; Schnitzler v.New York Transportation Co., 76 Id. 171. *Page 535